Exhibit 10.122

 

LOGO [g78085logo.jpg]

     

SPACEHAB, Inc.

12130 Highway 3, Bldg. 1

Webster, Texas 77598-1504 1.713.558.5000

fax: 1.713.558.5960

www.spacehab.com

 

FOR IMMEDIATE RELEASE

 

SPACEHAB SUBSIDIARY TO RECEIVE $17.5 MILLION TERMINATION PAYMENT

 

Houston, Texas, October 22, 2003—SPACEHAB, Incorporated (NASDAQ/NMS: SPAB), a
leading provider of commercial space services, today announced that its
Astrotech Space Operations subsidiary will receive a $17.5 million payment due
to the termination of a payload processing contract with The Boeing Company
(NYSE: BA).

 

Under the contract, Astrotech provided primarily commercial payload processing
services to Boeing’s Delta Program. The contract terms provided for guaranteed
quarterly payments through 2010 and included an option for Boeing to terminate
the contract. Boeing exercised its termination right effective October 1, 2003.
Astrotech was in full compliance with the contract terms at the time of the
termination. The $17.5 million payment to Astrotech is in accordance with the
Termination For Convenience Schedule of the Boeing/Astrotech contract. The
contract termination will reduce Astrotech’s backlog by $34.9 million to $15.0
million as of October 1, 2003.

 

Boeing indicated that the decision to terminate the contract was based on the
downturn of the commercial expendable launch market rather than performance
related considerations. Boeing announced earlier this year that it would
concentrate on pursuing the U.S. Government launch market.

 

“We are disappointed by Boeing’s decision to terminate the contract,” said John
B. Satrom, Senior Vice President and General Manager at Astrotech. “However, we
understand the rationale for their decision. We firmly believe that continued
financial viability of the Delta IV program is critical to the U.S. space launch
capability. Boeing has utilized our payload processing services since 1984 and
we expect to provide continued support to Boeing for future Delta missions at
both their Florida and Vandenberg Air Force Base facilities under future
contracts.”

 

SPACEHAB will use the proceeds of the termination payment to service the
mortgage on Astrotech’s Titusville, Florida facility and repay funds used to
complete construction of the unique five-meter class Spacecraft Processing
Facility (SPF). Astrotech’s SPF has an existing mortgage of $16.5 million.
Completed in early 2002, the Astrotech SPF remains the only payload processing
facility at the Kennedy Space Center/Cape Canaveral Air Force Station launch
site specifically designed to accommodate the 5-meter class spacecraft and
payload fairings associated with the new Boeing Delta IV and Lockheed Martin
Atlas V launch vehicle systems.

 

Astrotech remains under contract with Lockheed Martin Corporation for payload
processing services in its Florida facility in support of the Atlas program. The
contract expires in 2006 and has four additional one-year option periods
available to extend the base period of performance on the contract through 2010.

 

Astrotech also provides payload processing services under contracts to NASA, the
Sea Launch Company LLC, and Orbital Sciences Corporation. The Company, which has
typically provided payload processing services to the commercial market, has
seen growth in its government business in recent years. In April 2003, Astrotech
signed a contract with NASA to provide payload processing support for the



--------------------------------------------------------------------------------

MESSENGER and Deep Impact missions. This represents the first direct contract
between Astrotech and NASA for processing support at its Florida facilities.

 

About SPACEHAB, Incorporated

 

With approximately $100 million in annual revenue, SPACEHAB, Incorporated
(www.spacehab.com) is a leading provider of commercial space services. The
Company develops, owns, and operates habitat and laboratory modules and cargo
carriers aboard NASA’s Space Shuttles for space station resupply and research
purposes. Its Government Services business unit provides Space Station and Space
Shuttle support services including orbiter crew compartment integration,
stowage, and configuration management to NASA’s Johnson Space Center in Houston.
SPACEHAB’s Astrotech subsidiary provides commercial satellite processing
services at facilities in California and Florida. Additionally, through The
Space Store, Space Media provides space merchandise to the public and space
enthusiasts worldwide (www.thespacestore.com).

 

The statements in this document may contain “forward-looking statements” within
the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the
Securities Exchange Act of 1934. Such statements are subject to risks and
uncertainties that could cause actual results to differ materially from those
projected in the statements. In addition to those risks and uncertainties
discussed herein, such risks and uncertainties include, but are not limited to,
whether the Company will fully realize the economic benefits under its U.S.
National Aeronautics and Space Administration (“NASA”) and other customer
contracts, whether NASA and other customers will continue to utilize the
Company’s habitat modules and related commercial space assets, whether plans to
complete the International Space Station (“ISS”) are fulfilled, continued
availability and use of the U.S. Space Shuttle system, technological
difficulties, product demand and market acceptance risks, the effect of economic
conditions, uncertainty in government funding, the impact of competition, delays
and uncertainties in future space shuttle and ISS programs, resolution of the
Company’s indemnification claim with NASA arising from the loss of the Columbia
orbiter and its crew during the STS-107 mission, and other risks described in
reports filed by the Company with the Securities and Exchange Commission. The
Company assumes no obligation to update these forward-looking statements.

 

For more information, contact:

   

Kimberly Campbell

  Julia A. Pulzone

Director of Marketing

  Chief Financial Officer

SPACEHAB, Inc.

  SPACEHAB, Inc.

Phone 713.558.5049

  Phone 202.488.3500

Fax 713.558.5957

  Toll free 888.647.9543

campbell@spacehab.com

  pulzone@hqspacehab.com

 

###